Appeal by employer and its insurance carrier from an award of the State Industrial Board in favor of the claimant. On November 14,1935, claimant was injured. The sole question for review is that of disability. Appellants contend that the award is incorrect because it is based upon an improper estimate of the percentage loss of use of claimant’s right hand. On August 7, 1933, claimant sustained an accident which resulted in a forty per cent loss of use of his right thumb, for which an award was made. On November 14, 1935, while opening a box of eggs in the performance of his duties he cut the lateral side of the right thumb. The State Industrial Board has found that the last accident has caused a ten per cent loss of use of the same thumb that was previously injured and also an impairment of the right wrist which has resulted in a thirty-three and one-third per cent loss of use of the right hand. From this award the Board has deducted the amount of the award for the prior accident. It is conceded that the last accident superimposed an additional disability with regard to the claimant’s thumb over that due to the previous accident. The medical testimony also shows that there is a defect in claimant’s right wrist. Such testimony also establishes that claimant has a permanent disability to the extent of *792one third oí the hand. The testimony sustains the finding o£ the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.